IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0967
                             Filed October 21, 2020


JEFFREY ROBERT BEHLE,
     Plaintiff-Appellant/Cross-Appellee,

vs.

ABBIE LYNN YOUNGWIRTH and JOSEPH YOUNGWIRTH,
     Defendants-Appellees/Cross-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Celene Gogerty, Judge.



      Jeffrey Behle appeals from the denial of his motion for new trial in this

personal injury case. REVERSED AND REMANDED.



      Matt J. Reilly of Trial Lawyers for Justice, Decorah, for appellant.

      Rene C. Lapierre and Brian L. Yung of Klass Law Firm, L.L.P., Sioux City,

for appellees.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                         2


DOYLE, Presiding Judge.

       In this personal injury case, the jury answered “Yes” to the question: “Was

the fault of Abbie Youngwirth a cause of any item of damage to Jeffery Behle?”

The jury assessed each party with 50% fault. It entered “$0” for each item of

damage listed on the verdict form. Behle moved for a new trial asserting the verdict

was inadequate and inconsistent. The district court denied the motion, and Behle

appealed. Finding the verdict inconsistent, we reverse and remand for a new trial

on damages only.

       In October 2015, as he was driving on an on-ramp to I-235 in Des Moines,

Behle was struck from behind by a SUV driven by Youngwirth. Behle said he was

“fine” at the scene and declined an ambulance. After he got home, he and his wife

went to the emergency room for Behle to be examined. The records show Behle

had back pain and headaches, but other findings were normal. He sought more

medical care five days later and received physical therapy and other treatment

after that.

       Behle filed his negligence suit against Youngwirth,1 and the matter was tried

to a jury in April 2019.   Liability and damages were hotly contested.        Behle

requested damages for past and future loss of function and past and future pain

and suffering. No claim was submitted for property damage or medical expenses.

The case was submitted to the jury on the fifth day of trial. The parties agreed to



1 Behle also named Joseph Youngwirth as a defendant. Joseph is Abbie’s father
and was owner of the SUV Abbie was driving at the time of the collision. See Iowa
Code § 321.493(2)(a) (2015) (“[W]here damage is done by any motor vehicle by
reason of negligence of the driver, and driven with consent of the owner, the owner
of the motor vehicle shall be liable for such damage.”).
                                          3


a sealed verdict.2 During deliberations the jury sent a question to the judge: “If we

find both parties 50/50 do we need to decide on a dollar amount?” The judge

answered: “This question is answered by the jury instructions. Please re-read the

instructions on this case.” Later that afternoon the jury returned its verdict with the

following verdict form:

               1. Was Abbie Youngwirth at fault?
       Answer “yes” or “no.”
       ANSWER: Yes
       [If your answer is “no,” do not answer any further questions.]
               2. Was the fault of Abbie Youngwirth a cause of any item of
       damage to Jeffrey Behle?
       Answer “yes” or “no.”
       ANSWER: Yes
       [If your answer is “no,” do not answer any further questions.]
               3. Was Jeffrey Behle at fault?
       Answer “yes” or “no.”
       ANSWER: Yes
       [If your answer is “no,” proceed to enter 100% for the defendant in
       Question No. 5 and then proceed to Question No. 6.]
               4. Was Jeffrey Behle’s fault a cause of any damage to
       himself?
       Answer “yes” or “no.”
       ANSWER: Yes
       [If your answer is “yes,” proceed to Question No. 5. If your answer is
       “no,” proceed to Question No. 6 and enter 0 for Jeffrey Behle in
       Question No. 5.]
               5. Using 100% as the total combined fault of Jeffrey Behle and
       Abbie Youngwirth which was a cause of Jeffrey Behle’s damage,
       what percentage of such combined fault do you assign to Jeffrey
       Behle and what percentage of such combined fault do you assign to
       Abbie Youngwith?
       ANSWER: Jeffrey Behle ___50_____%
       Abbie Youngwirth           ___50_____%
       TOTAL                        100%

2 “When parties agree to a sealed verdict, they lose their right to have a verdict
returned in open court where inquiry can be made into its findings.” Clinton
Physical Therapy Servs., P.C. v. John Deere Health Care, Inc., 714 N.W.2d 603,
610 (Iowa 2006) (citing Iowa R. Civ. P. 1.931). As a result, “it is not possible to use
additional deliberations as a remedy for an inconsistency in a verdict when a
sealed verdict is used in a case.” Id.
                                           4


       [If you find Jeffrey Behle to be more than 50% at fault, do not answer
       Question No. 6.]
               6. State the amount of damages sustained by Jeffrey Behle
       by Abbie Youngwirth’s fault as to each of the following items of
       damage. Do not take into consideration any reduction of damages
       due to Jeffrey Behle’s fault. If Jeffrey Behle has failed to prove any
       item of damage, or has failed to prove that any item of damage was
       caused by Abbie Youngwirth’s fault, enter 0 for that item.
       1. Past loss of function                         $____0_________
       2. Future loss of function                       $____0_________
       3. Past pain and suffering                       $____0_________
       4. Future pain and suffering                     $__ 0_________
       TOTAL (add the separate items of damage)         $____0_________

Judgment was entered in favor of the defendants.

       Behle moved for a new trial asserting the verdict was, among other things,

flagrantly inadequate and logically and legally inconsistent. The district court

denied the motion. It found:

               In this case, after finding both the Plaintiff and Defendant
       Abbie Youngwirth equally responsible for the motor vehicle
       collisions, the jury could have reasonably determined that the
       Plaintiff either was not injured based on his statements denying injury
       at the scene, or that his injuries were relatively minor and did not
       result in a recoverable loss of function or pain and suffering. There
       was controverted evidence regarding the extent of the Plaintiff’s
       claimed injuries. For example, the Plaintiff’s wife testified the Plaintiff
       purchased a boat and enjoyed being out on a lake on sunny days,
       directly controverting his own testimony regarding his photophobia.
       The Plaintiff claimed he had ongoing headaches, but also testified
       has been able to keep employed on a full time basis. This evidence
       would support a finding the Plaintiff did not suffer a loss of function.
               The Plaintiff also claims there was uncontroverted testimony
       that the Plaintiff suffered pain; however, evidence of pain stemmed
       from the Plaintiff’s own complaints. The jury could have reasonably
       concluded the Plaintiff was exaggerating his symptoms.
               In short, there was evidentiary support for the damages
       verdict in this case.

Behle then moved the court to reconsider, enlarge, and amend its ruling. See Iowa

R. Civ. P. 1.904(3). He asserted the court failed to address his argument that the

verdict was logically and legally inconsistent. The court denied the motion finding:
                                            5


         As the Court has found, it is logical the jury believed Abbie
         Youngwirth [was] fifty percent liable for the automobile accident and
         still award no damages to the Plaintiff. There was no dispute the
         automobile accident had occurred and there was no claim for
         property damages. There was a dispute, however, on whether the
         Plaintiff was actually injured and it possible the jury did not find the
         Plaintiff’s witnesses credible with regard to whether those injuries
         occurred.

Behle now appeals. In view of our disposition of this appeal, we need only review

Behle’s inconsistency claim.

         “We review the denial of a motion for new trial based on the grounds

asserted in the motion.” Fry v. Blauvelt, 818 N.W.2d 123, 128 (Iowa 2012). If a

motion turns on a legal question, such as whether a verdict is inconsistent, we

review for correction of errors at law. Pavone v. Kirke, 801 N.W.2d 477, 496 (Iowa

2011).

         In evaluating whether a verdict is inconsistent, we consider whether it “can

be reconciled in any reasonable manner consistent with the evidence and its fair

inferences, and in light of the instructions of the court.” Hoffman v. Nat’l Med.

Enters., Inc., 442 N.W.2d 123, 126-27 (Iowa 1989). If it cannot be reconciled

because it is so logically and legally inconsistent, the verdict will be set aside. Id.

at 127.

         After finding Youngwirth at fault, the jury answered “Yes” to Question No. 2:

“Was the fault of Abbie Youngwirth a cause of any item of damage to Jeffrey

Behle?” The only items of damage submitted to the jury were Behle’s past loss of

function, future loss of function, past pain and suffering, and future pain and

suffering. Despite finding that Youngworth’s fault was a cause of some item of

damage to Behle, the jury still entered “$0” for each item of damage listed on the
                                          6


verdict form. It is illogical and inconsistent for the jury to find Youngwirth’s fault

caused damage to Behle and then award nothing for that damage. Had the jury

concluded Behle was not injured in the collision and suffered no damages resulting

from Youngwirth’s fault, then it would and should have answered Question No. 2

“No.” It did not.

         Youngwirth argues, “Given that Behle did not request property damage, the

instructions as given could fairly be read to mean there could be some damage

caused by the accident but not for anything for which Behle was entitled to

recover.” We disagree. To be sure, Youngwirth may have caused damages for

which Behle could not recover or did not ask for, such as the property damage to

the car he was driving.3 But the instructions given limit damages to the damages

claimed. Instruction 24 stated, in part, “In comparing fault, you should consider all

of the surrounding circumstances as shown by the evidence, together with the

conduct of Jeffrey Behle and Abbie Youngwirth and the extent of the causal

relation between their conduct and the damages claimed.” (Emphasis added).

Instruction 26 stated, in part, “Abbie Youngwirth’s conduct must have in fact

caused Jeffrey Behle’s claimed damages. To recover for damages, Jeffery Behle

must prove that the damages would not have occurred but for Abbie Youngwirth’s

negligence.” (Emphasis added). The only items of damage the jury was allowed

to consider were past and future pain and suffering and past and future loss of

mind and body. And those were the only items of damage listed on the verdict

form.



3   The testimony shows the car was Behle’s wife’s car.
                                           7


       Finding that Youngwirth’s negligence caused some item of damage claimed

by Behle but making no award for that item of damage is illogical and irreconcilable.

As Behle aptly notes in his brief, “Had the jury awarded $1000.00, there would

likely be no appeal here.”

       Because we cannot reconcile the jury’s special findings, we must reverse

its verdict as to damages. In view of this disposition, we need not consider Behle’s

argument that the verdict was flagrantly inadequate, failed to substantiate

substantial justice, and lacked evidentiary support. Behle does not challenge the

jury’s liability findings. We affirm its verdict as to liability. See Thompson v. Allen,

503 N.W.2d 400, 401-02 (Iowa 1993) (ruling that a new trial was required on the

damages issue but not on liability with no evidence that the jury’s determination of

fault was compromised or affected by the evidence of damages).               Thus, we

remand to the district court for a new determination of damages.

       On cross-appeal, Youngwirth argues the district court abused its discretion

in refusing to admit into evidence a petition for relief from domestic abuse filed by

Mrs. Behle and an order of protection/temporary protective order against Behle,

both filed in 2014. Youngwirth argues “Behle’s alleged propensity for violence after

the accident was utilized to suggest he had suffered a TBI [traumatic brain injury].

As such, his propensity for violence before the accident should have been admitted

to allow defendants to fully challenge the opinions of Plaintiff’s experts and to show

the opinions were based at least in part on a faulty premise.” Before voir dire,

various matters were discussed with the court including admissibility of

Youngwirth’s proposed domestic abuse evidence.               After long discussions,

plaintiff’s counsel withdrew the report of one of the experts and agreed to redact
                                          8


portions of his deposition, and agreed to not pursue certain claims. The court ruled

the evidence would be conditionally kept out of the trial. From what we can tease

from the extensive record, we cannot conclude the district court abused its

discretion. Whether the evidence is admissible or not on retrial will depend on the

circumstances presented to the court at that time, so we render no opinion on its

admissibility.

       REVERSED AND REMANDED.

       Mullins, J., concurs; Greer, J., concurs specially.
                                         9


GREER, Judge (specially concurring).

       I concur in the majority opinion but with a few reservations. I agree that the

verdict is inconsistent because of our premise that “[i]f a party has suffered

personal injury as a result of another’s negligence or fault, the injured party is

entitled to actual or substantial damages, not nominal damages.” Bryant v. Parr,

872 N.W.2d 366, 378 (Iowa 2015) (quoting Cowan v. Flannery, 461 N.W.2d 155,

158-59 (Iowa 1990)).

       Clearly, zero is less than nominal. Juries often take a practical road. And

over the five days of trial, this case was tried with competing theories on whether

an injury even occurred, whether the accident caused any pain or disability, and if

other factors or accidents caused the claimed injuries. Youngwirth emphasized

Behle’s denial of any injury at the scene, the negative test results at the emergency

room when Behle did finally go for treatment and brought special attention to

inconsistencies in the descriptions of those injuries. And while I might posit a

theory or two to rationalize the verdict here, it would be impermissible speculation.

See Clinton Physical Therapy Servs., P.C. v. John Deere Health Care, Inc., 714

N.W.2d 603, 609 (Iowa 2006) (“When two answers in a verdict are both supported

by substantial evidence but are inconsistent under the instructions, a court may

not attempt to reconcile the inconsistency and enter a judgment by correcting the

inconsistency to conform to the intent of the jury because the two conflicting views

of the evidence would necessarily produce some speculation about the intent of

the jury.”).   And while Youngwirth addresses many factual inconsistencies

disputing causation, here the jury determined she caused some damage to Behle.
                                            10


So, Behle should receive some remuneration for whatever damage the jury tied to

Youngwirth’s negligence. So I agree there must be a new trial on damages.

         Where I take issue with the opinion is in the footnote that, quoting Clinton

Physical Therapy, provides: “it is not possible to use additional deliberations as a

remedy for an inconsistency in a verdict when a sealed verdict is used in a case.”

Id. at 610. Now, with technology, the concept of a sealed verdict takes on a new

meaning. Where it might have been more difficult to locate trial counsel in days

gone by, certainly most can be reached immediately today with the advent of cell

phones and email. As noted by our supreme court, an easy option to resolve an

inconsistency and avoid a new trial is to follow the admonition that “[t]he trial court

should not discharge the jury until it determines the special verdict is consistent

and supported by evidence.” Bryant, 872 N.W.2d at 377 (alteration in original)

(citation omitted). While I recognize the district court is in the best position to

determine whether to require additional deliberations, with the ability to conference

with counsel about accepting the verdict before discharging a jury, perhaps that

practice might save the litigants from a new trial. See Dutcher v. Lewis, 221

N.W.2d 755, 762 (Iowa 1974). And, our comparative fault statute mandates district

court action.4 Thus, a sealed verdict in today’s world does not stand in the way of



4   Iowa Code section 668.3(6) states:
         In an action brought under this chapter and tried to a jury, the court
         shall not discharge the jury until the court has determined that the
         verdict or verdicts are consistent with the total damages and
         percentages of fault, and if inconsistencies exist the court shall do all
         of the following:
                 a. Inform the jury of the inconsistencies.
                 b. Order the jury to resume deliberations to correct the
         inconsistencies.
                                         11


the use of additional deliberations to address an inconsistent verdict and, in my

view, should be a preferred option.




             c. Instruct the jury that it is at liberty to change any portion or
      portions of the verdicts to correct the inconsistencies.